‘.



         OFFICE OFTHE      AlTORNEY    GENERALOF-
                              AUSTIN




     Honorable 0. J. 3. Rlllnnoon
     Oeneral Mmeiyr
     Texas ?rIson ?ynten
     HuntaYIlla , mxes
     Dmor Slrr                 OQInIan Ilo. O-3927
                               Rer Om the Toxeo PrIoon LI&r~tam
                                       102allf monufooture lloonoe
                                       ploteo for M*xIoot
               Wo hare for oonoi6orofion your Icffer of ?epteder 3,
     194l, requootlng am 09lnIou on the obova queotlon.
                  Xnmoier 00 the Stat0 of Tam0 IO omo*rnod, wa k-
     118~0 thet your qusotloa IO umwmnd by our 09InIon No. O-1916,
     lddrooood to you, hoMIng tbot the Texao F'rloonSmta       hornl
     r ig h t to make chmIro for the Amdaan   Rod Orooo. xt mbould ba
     not.6 here that sald opinion Xo. O-1916, am It applloo wlthIn
     the Stats of Tmxao to male0 to others than Sat0 l~oleo on&
     InotltutIonoand I.uotItutIono    mud lfgwwimo of polItlool oub-
     aI~Iolons of the State,    has beon oupxwQe4   by Aoto 19.Qu.47th
     ImgIolnture,Bousc Bill Ro. 323, whIoh So now ooalriea am ml-        i
     010 ll371-1 of the Penal Cotb. But MU bellme thnt under t&
     Texao law the &Ioon    Qwtom   IO peniltted to sell It0 mum?ao-
     turd artiolas'outoIdothe State of Tebrs0ar the PrIooa Boar4
     mey oam rit.
               F@erol oontral IO la r o lo o over
                                              d the interotote
     tranoportatlonof prlron mamiaotureo under the proyIoIono
     of SeatIon 61 of Title 49, UnIted 9tateo Qade Umotatsd, rhloh
     provldas a~ follow:
               *It,ehall ti unlawful for any perm?n knm?In@y
         to trenaport OT eauoe to be transported, in any
         rxnner or by any mans whatsoovsr, 01 si4 01 RTnlrt
         iq ohtatnlnr transportation for or !:Jtranoporting
         sny p-dls, wwen, anC ncrohanaisa nanursotured,
         produ0ea,  or mined wholly or in mrt by oonrloto
         or prloonern (oroe~t oonrlots or ~rlaaners on ?rsrol*
.

    Hooor:Honorable 0. J. S. Elllngson, Page 3


     contents, and the name and location of the penal
     Or MfOlTIt%tOFyinstitution vhere produced who1l.y
     Or in part may be readily aeoertained on an in-
     spectlon of the outside of suoh package."

          YOU vi11 no&that OW opinion lo that the sale of
Prison made license platen to I(racloanluthorltles does not
~1OhtC the Texas laV if the aale le tide In Mexico, and not
ln Texas.  The aame rule applies to th    ff   t    1
platea. (See Article 11371-l of the P%      ~~e(l)se&a~&h
4s the transaotlon contemplated  involves an executory contract
Of male and an execution  of that aontract, ve think lt proper
to Quote luthorltlee on the question of the sltue of such trms-
m3t1ane1

         11 Ameriaan Jurl8prudonoe 394, *es.    111, 112%
           %xecutory   Contraot.--Conmlderable dlftlculty
    arieer at tlma     in detemlnlng    the time and place
    at vhich an executor7 oontraot of sale vas entered
    into and the resultant laif to be applied. This 1s
    pertlcularly 60 ln the oaae Of contracts      made by
    correapondenoe or through the lnterrent!on      of an
    agent.    The general rule ln all suah caeea 1s that
    a oontraot of sale is oonagdared as made in that
    place ln vhloh the final aat necessary to make the
    oontraot bindIng on both parties 1s to be perfomed,
    and ordLna~i1~ the lav bf that place vlll be the
    proper   lav of the cantraot.     In general, vhen a
    defialte propoeltlon to m        or to sell is asrt
    through the aall from one atate or oountm to
    another, the executory contract 1s coupleted as
    coon l e a definite and unoondltlonal ncceptanoe
    of the proporitlon 18 depoalted In the mall in
    the latter state or aountry; and the executarJ
    contra& la therefore deemed to have been made
    in that state.

         'By Agent.--In the aaae of a salesman negotlat-
    lng contracts in one date on behalf of a Prlnclpal
    ln mother state, the questi.andepends on the author-
    ity of the agent and the nature of the transaction.
    1f the agent merely nollclts and recelvea orders
    subject to the approval of the prl.nclPal,the Con-
    tract,1s not complete until this approval ia C:i'en,
Hmorable   C. J. 8. Elllngeon,   Page 4




    and the lav of the place vhere it is given
    la therefore the proper law of the contract.
    This la the usual dose, and the law of the
    domlcll of the principal 14 generally held
    to govern vhere there 1s no evidence am to
    the extent of the agent's luthorlty. On the
    other hand, if the agent ha8 authority to make
    a binding contract of oale and undertakes  to
    do so, it 1s alear that  the plaoe of the execu-
    tory oontract is the place vhero he exeralsea
    suah authority, notvlthrtandlng the vendor
    doee buslnesa in another otate and the stock
    Prom vhlch the contnot 1s to be Pilled la
    in that &ate.   If the @gent lxoeede hla au-
    thority in undertaking to make a binding oontraot
    of sale and there is a ratification of the con-
    tract br the prinoipal ln another state, this,
    relates back to the time of the making of the
    contract by the agent, and therefore makes the
    state in vhloh the agent aoted the locus oon-
    tractua of the exeoutory oontract."
           17 Corpus Jurln !Jeoundum813-812:
          "The plape where a oontract vaa made 1s to
    be determlned ln aooordance  vlth the intention of
    the part&s.    As a rule, a oontraot is oonaldered
    as entered into at the ~1804 vhgre the offer is
    accepted, or vhere tha laet act neobsaary to a
    meeting of the mlnda or to oompleta the contraot
    la periormed. So, where delivery of the inrtruwnt,
    svldenolag the cantmot 18 regarded aa earentlal
    to the coqplstlon of the aontrsat. it la regarded
    a8 nmde at the plaae of dellvery. l 4 ..

          'As affeated by mode of aomunloatlon. Where
    en offer 1s oocepted by letter or telegraph the
    contract la oompleted at the place, it la general-
    Ig held, at vhich the letter or telegram 1s gent;
    but, ln oircumstanoes vhere acceptanoe by tele-
    graph requires  delivery of the telegram to the
    offeror, the contraat 1s completed at the plaae
    vhere such delivery ls.aade. Where a contract la
    made by telephone, it 1s regarded as msde at the
    pleoe from which the accepting party speaks.
Honorable 0. J. 3. Elllngeon, Page 5


          "Contract by agent. A contract by an agent
    having eutharlty to bind hle prlnalpal la deemed
    to be mad4 at the plaae vhere the agent enter6
    into the agxwement, even though his principal
    aftervard approves it, but a aontract by an agent
    vhloh requlcee ntlPlaatlon by his principal la
    generally caneldered as -de at the place vher4
    the ratlfloatlon la girsn. Where negotlatlons
    for a oontraot lr4 oarrled on betvsen partlee
    living ln different states, partly by the inter-
    change of letters and partly by oral oornunlca-
    tlOn4 through an agent, the oontract 16 regarded
    as made in the state or plaae vhere it first
    takes effsot, so as to beooen a binding obllga-
    tlon on both parties."
         9 Texas JurleDrudmcs   564:
         "Contraat Partly to be Perfonred ln Another
    Stat4 .--Whem a oantnot  1s aede in one state to
    be performed,partly In that state and partly in
    another, the Tezae oourte may treat it a6 the
    oontmct of th4 place vh4re made, and apply that
    lav in determining Its meening end effect. l l 4."
         11 Amerloan Jurlamadenoe   395, 940. 112%
         "Executed Soles.--The determination    of the
   tlew and place at vhleh en lxticutory contraot be-
   some   lxeouted la Pzwqwntlr    of the gr4ateet   lm-
   portenoe.    In meny oases, 66 ln tranea~tlane ln-
   volvlng the sale of liquor, tture cry be statutes
   ¶.none jurledlatlon reetrlotlng the rights      of the
   parties or even rendering    th4 4ntlr4 traneaotlon
   void if the sale 1s cone-ted       thareln, vhereae
   l.nenother jurisdiction no euah statutes exist.
   Delivery of th4 property 16 generally, though not
   neoe,eearlly,the aot by vhlch an exeoutory oantraot
   beoomee en qceautsd co&root.      Therefore, in such
   oaee, the place of'dellvery la generally the place
   where the exeouted oontract    18 deemed to have been
   made.
         ‘where there la no provlelon In a contrect ae
    to the place of dellvery and the property, pursuant
Honorable 0. J. 5. Flllngeon, Pnge 6


    to an express or laplied understanding   of the
    partlee, la delivered by the seller to a c-on
    oarrisr ln one state to be transported to another
    and there turned over to the buyer, the veight
    of authority holds that the Pommr rather than
    the Latter state 1s to be regar6ad as the plaoe
    vhen the exeouted aontract is ade.      Of aouree,
    if the terms of a caatraot or the olrouaetanoee
    of a traneactlan are euah as to ehov that the
    parties did not lntmxd the title to pass until
    actual de1lvery to the purohaeer   by the oarrler
    or until the performno   of eoma other aat, an
    exeouted oontraot reaahee Its ooneumatlon ln
    the state in vhloh that rot 1s done, aad not in
    the state l.uvhloh the property Is delivered to
    the aarrler.*
          & viev of these authorities,  ve eugg4et that, Ln
order to avoid a vlol.atLonof Artlala 11371-l. the bid for the
manufaature of these plates ehould be delivered to the Mexican
authorities or their agent~st some Dlaoe in Xexlao (whether
mu& bid 1s delivered by U&     telegraph, or an agent of the
Tex a sSy stem)
      PrIganth l
               a;t          o&ptanca should OCCOZ I.u lbri00:
end wt   the amtract ehouLd call for d+livery in lbxlao before
title ~eeee.
                                       Yours bery truly




                                  BY
                                                I?. R. Allen
                                                  Assistant